STATE OF MINNESOTA

                                  IN SUPREME COURT

                                         A14-0804

Original Jurisdiction                                                            Per Curiam

In re Petition for Disciplinary Action against
Paul Roland Rambow, a Minnesota Attorney,                         Filed: February 10, 2016
Registration No. 0169389                                         Office of Appellate Courts

                                ______________________


Patrick R. Burns, Acting Director, Julie E. Bennett, Senior Assistant Director, Office of
Lawyers Professional Responsibility, Saint Paul, Minnesota, for petitioner.

Paul Roland Rambow, Minnetonka, Minnesota, pro se.

                                ______________________

                                     SYLLABUS

       Disbarment is the appropriate sanction for an attorney who misappropriated client

funds; forged, or allowed his staff to forge, endorsements on clients’ settlement checks

and medical reimbursement checks; failed to maintain required trust account books and

records; made false statements to the Director and to an ethics investigator; failed to

cooperate during the disciplinary investigation; violated multiple court orders; improperly

billed clients; failed to communicate adequately and act diligently on client matters; took

unauthorized actions on behalf of former clients after the termination of representation;

released confidential client information to third parties; engaged in a conflict of interest;

and engaged in the unauthorized practice of law.



                                             1
                                        OPINION

PER CURIAM.

       The Director of the Office of Lawyers Professional Responsibility (the Director)

petitioned this court for disciplinary action against respondent Paul Roland Rambow.

After finding that Rambow committed multiple acts of misconduct, including

misappropriation of client funds, a referee recommended that Rambow be disbarred. The

sole issue before us is the appropriate disciplinary sanction to impose. We conclude that

the appropriate sanction is disbarment.

                                               I.

       On May 16, 2014, the Director filed a petition for disciplinary action against

Rambow.      After Rambow filed an answer, we appointed a referee, who held an

evidentiary hearing on this matter.1 The referee issued findings of fact, conclusions of

law, and a recommendation of disbarment.2 Because neither party ordered a transcript,



1
       The Director filed a supplementary petition on July 25, 2014, and a second
supplementary petition on October 24, 2014. By orders dated October 8, 2014 and
October 21, 2014, we deemed all paragraphs in the supplementary petition to be admitted
because Rambow failed to respond and failed to provide proof of service for an unsigned,
uncaptioned document filed with the Clerk of the Appellate Courts. See Rule 13(b),
Rules on Lawyers Professional Responsibility (RLPR) (providing that “[i]f the
respondent fails to file an answer [to a petition for disciplinary action,] . . . the allegations
shall be deemed admitted”). In addition, the allegations in the second supplementary
petition were deemed admitted by the referee because Rambow failed to respond to the
Director’s request for admissions.
2
       Because the referee recommended that Rambow be disbarred, we temporarily
suspended Rambow on April 14, 2015, pending final resolution of this matter. See Rule
16(e), RLPR (“Upon a referee disbarment recommendation, the lawyer’s authority to
                                                  (Footnote continued on next page.)

                                               2
the referee’s findings of fact and conclusions of law are conclusive. See Rule 14(e),

RLPR; In re Hummel, 839 N.W.2d 78, 81 (Minn. 2013). The referee’s findings describe

in detail the extensive misconduct committed by Rambow. We summarize the most

pertinent findings of misconduct below.

Misappropriation

       Rambow misappropriated a total of $1,393.08 of client funds in two matters. In

the N.O. matter in 2012 and 2013, Rambow misappropriated $871.08 from five

reimbursement checks, issued by N.O.’s insurer, which were intended to pay for N.O.’s

medical treatment. Rambow received these funds, but he never paid N.O.’s medical

providers. In the K.W. matter in 2009, Rambow misappropriated $522 of client funds

that were intended to pay a mediator fee. Rambow never paid the mediator.

Check Forgery

       In two matters, Rambow forged (or allowed his staff to forge) endorsements and

signatures on clients’ settlement checks and medical reimbursement checks. He then

deposited the funds into his trust account.

Trust Account Violations and Improper Billing

       Rambow negligently misappropriated funds in his trust account involving at least

36 client matters, resulting in shortages (i.e., the trust account balance fell below the sum

of client balances) between $313.81 and $12,303.74. Several shortages occurred between


(Footnote continued from previous page.)
practice law shall be suspended pending final determination of the disciplinary
proceeding, unless the referee directs otherwise or the Court orders otherwise.”).


                                              3
2006 and 2009, including a continuous period of shortage for more than 14 months, from

August 5, 2008 through October 26, 2009. In addition, Rambow failed to maintain client

subsidiary ledgers and checkbook registers, perform required reconciliations with bank

records, properly identify deposits and checks, and record checks as they were issued.

An audit disclosed that Rambow’s trust account records did not match bank documents.

And multiple checks were either listed incorrectly in the check register, or not listed at

all. Between January 1, 2006 and July 29, 2008, Rambow “consistently held funds in his

trust account which were not attributed to anyone and not accounted for in [his] records.”

Rambow distributed funds held on behalf of certain clients without authorization, failed

to make authorized distributions promptly on behalf of other clients, and failed to provide

requested accountings. Finally, in at least five matters, Rambow overbilled his clients for

costs.

Failures to Cooperate and Misrepresentations

         Rambow failed to cooperate with ethics investigations by the Director and by the

Fourth District Ethics Committee (DEC). He failed to respond to several requests to

provide information and to produce documents. In addition, Rambow made several

misrepresentations during the ethics investigation, including false statements to the DEC

investigator regarding his misconduct and false statements to the Director regarding the

unauthorized practice of law.

Violations of Court Orders and Civil Contempt

         During divorce proceedings with his former wife, T.M., Rambow violated court

orders and was held in civil contempt.       The divorce judgment and decree ordered

                                             4
Rambow to pay T.M. a property settlement of $615,000, in addition to monthly spousal

maintenance and child support payments. Rambow violated the judgment and decree and

multiple subsequent court orders when he failed to make timely payments, failed to

comply with court-ordered drug testing,3 failed to cooperate with T.M. regarding property

settlements, and hindered the sale of property. Rambow was held in civil contempt

multiple times between 2007 and 2012 for failure to follow court orders. In February

2015, Rambow was incarcerated as a result of the execution of another civil contempt

order in his divorce matter.

       In a personal injury matter for client H.R., Rambow violated a court order

compelling discovery, which resulted in the dismissal of the case. Specifically, the

district court granted a motion to compel and ordered Rambow to produce the requested

discovery by a certain date. The district court dismissed the case without prejudice

because Rambow failed to produce the discovery by that date and “could not explain his

failure to comply.”

Other Misconduct

       In at least nine client matters, Rambow failed to communicate adequately with

clients, to act diligently, and to forward client files promptly after the termination of his

representation. In three matters, Rambow took unauthorized actions on behalf of former

clients after his representation was terminated. These unauthorized actions included

3
        After Rambow tested positive for cocaine in 2007, the district court ordered hair-
follicle drug testing on several occasions. But Rambow failed to comply. In December
2010, Rambow was admitted for inpatient treatment to address his chemical abuse.



                                             5
disbursing clients’ funds to third parties and requesting medical records. In two matters,

Rambow released confidential client information to third parties. In one matter, Rambow

engaged in a conflict of interest by submitting an affidavit to a Medical Review Board

that supported an adverse party and disparaged his client. In addition, Rambow engaged

in the unauthorized practice of law during a period in which he was suspended for failing

to pay his annual lawyer registration fee, and during another period in which he was

placed on involuntary restricted status for failing to comply with CLE obligations.

       The referee concluded that Rambow violated Minnesota Rules of Professional

Conduct (MRPC) 1.15(a)–(b),4 1.15(c)(3)–(4),5 1.15(h),6 1.16(d),7 1.3,8 1.4(a)–(b),9


4
       Rule 1.15(a), MRPC, requires a lawyer to deposit “[a]ll funds of clients or third
persons held by a lawyer or law firm in connection with a representation” into a trust
account, and generally forbids a lawyer from depositing funds “belonging to the lawyer
or law firm” into that account. Rule 1.15(b), MRPC, requires a lawyer to, in relevant
part, “withdraw earned fees and any other funds belonging to the lawyer or the law firm
from the trust account within a reasonable time after the fees have been earned or
entitlement to the funds has been established.”
5
        Rule 1.15(c)(3), MRPC, in relevant part, requires a lawyer to “maintain complete
records of all funds . . . of a client or third person coming into the possession of the
lawyer and render appropriate accounts to the client or third person regarding them.”
Rule 1.15(c)(4), MRPC, in relevant part, requires a lawyer to “promptly pay or deliver to
the client or third person as requested the funds . . . in the possession of the lawyer which
the client or third person is entitled to receive.”
6
       Rule 1.15(h), MRPC, requires a lawyer to “maintain or cause to be maintained on
a current basis, books and records sufficient to demonstrate income derived from, and
expenses related to, the lawyer’s private practice of law.”
7
       Rule 1.16(d), MRPC, requires a lawyer, upon termination of representation, to
“surrender[] papers and property to which the client is entitled, and refund[] any advance
payment of fees or expenses that has not been earned or incurred.”

                                                        (Footnote continued on next page.)

                                             6
1.5(a),10 1.6(a),11 1.7(a)(2),12 3.2,13 3.3(a)(1),14 3.4(c),15 4.1,16 5.3(a)–(c),17 5.5(a),18

8.1(a)–(b),19 8.4(c)–(d),20 and Rule 25, RLPR.21



(Footnote continued from previous page.)
8
      Rule 1.3, MRPC, requires a lawyer to “act with reasonable diligence and
promptness in representing a client.”
9
       Rule 1.4(a)–(b), MRPC, requires a lawyer, in relevant part, to “promptly inform
the client of any decision or circumstance with respect to which the client’s informed
consent . . . is required,” “keep the client reasonably informed about the status of the
matter,” “promptly comply with reasonable requests for information,” and “explain a
matter to the extent reasonably necessary to permit the client to make informed
decisions.”
10
       Rule 1.5(a), MRPC, forbids a lawyer from “mak[ing] an agreement for,
charg[ing], or collect[ing] an unreasonable fee or an unreasonable amount for expenses.”
11
       Rule 1.6(a), MRPC, forbids a lawyer from “knowingly reveal[ing] information
relating to the representation of a client.”
12
       Rule 1.7(a), MRPC, forbids a lawyer from “represent[ing] a client if the
representation involves a concurrent conflict of interest.”
13
        Rule 3.2, MRPC, requires a lawyer to “make reasonable efforts to expedite
litigation consistent with the interests of the client.”
14
      Rule 3.3(a)(1), MRPC, forbids a lawyer from knowingly “mak[ing] a false
statement of fact or law to a tribunal.”
15
       Rule 3.4(c), MRPC, forbids a lawyer from “knowingly disobey[ing] an obligation
under the rules of a tribunal except for an open refusal based on an assertion that no valid
obligation exists.”
16
       Rule 4.1, MRPC, provides that, “[i]n the course of representing a client, a lawyer
shall not knowingly make a false statement of fact or law.”
17
      Rule 5.3(a)–(b), MRPC, provides that lawyers in a managerial or supervisory role
over nonlawyers must make reasonable efforts to ensure (and to enact measures giving
reasonable assurance) that the conduct of nonlawyers “is compatible with the
                                                    (Footnote continued on next page.)

                                             7
       The referee found several aggravating factors, including Rambow’s lack of

remorse or recognition of wrongful conduct and his significant legal experience of nearly

30 years in the practice of law. The referee found that no mitigating factors were present.

                                            II.

       Because the referee’s findings of fact and conclusions of law are conclusive, see

Rule 14(e), RLPR, the sole issue before us is the appropriate discipline to impose.

Consistent with the referee’s recommendation, the Director argues that Rambow should

be disbarred. Rambow did not file a brief in this proceeding, although he appeared at the

oral argument.

       Although we afford “great weight” to the referee’s recommendation, we have the

ultimate responsibility for determining the appropriate disciplinary sanction.       In re


(Footnote continued from previous page.)
professional obligations of the lawyer.” Rule 5.3(c) provides that “a lawyer shall be
responsible for the conduct of a nonlawyer that would be a violation of the Rules of
Professional Conduct” if that lawyer ordered or ratified the conduct, or, if a managing or
supervising lawyer knew of the conduct and failed to take reasonable remedial action.
18
       Rule 5.5(a), MRPC, prohibits the unauthorized practice of law.
19
      Rule 8.1(a), MRPC, forbids a lawyer from “knowingly mak[ing] a false statement
of material fact” in connection with a disciplinary matter. Rule 8.1(b), MRPC, forbids a
lawyer from “knowingly fail[ing] to respond to a lawful demand for information” in
connection with a disciplinary matter.
20
      Rule 8.4(c), MRPC, forbids a lawyer from “engag[ing] in conduct involving
dishonesty, fraud, deceit, or misrepresentation.” Rule 8.4(d), MRPC, forbids a lawyer
from “engag[ing] in conduct that is prejudicial to the administration of justice.”
21
       Rule 25, RLPR, requires a lawyer to cooperate and comply with reasonable
requests related to a disciplinary investigation or proceeding.


                                             8
Harrigan, 841 N.W.2d 624, 628 (Minn. 2014). The purpose of disciplinary sanctions is

“not to punish the attorney but rather to protect the public, to protect the judicial system,

and to deter future misconduct.”        Id. (quoting In re Rebeau, 787 N.W.2d 168, 173

(Minn. 2010)). When determining the appropriate discipline, we are guided by four

factors: “(1) the nature of the misconduct; (2) the cumulative weight of the disciplinary

violations; (3) the harm to the public; and (4) the harm to the legal profession.” Id. at

628-29 (quoting In re Fru, 829 N.W.2d 379, 388 (Minn. 2013)). We also consider any

aggravating or mitigating factors. Id. at 629. Although we consider similar cases for

guidance, the discipline we impose is “tailored to the specific facts of each case.” Id.

       Here, based on the intentional misappropriation of client funds alone, our

precedent supports the sanction of disbarment. Misappropriation occurs when client

funds “are not kept in trust and are used for a purpose other than one specified by the

client.” Harrigan, 841 N.W.2d at 629 (quoting In re Brooks, 696 N.W.2d 84, 88 (Minn.

2005)). The presumptive discipline for intentional misappropriation of client funds is

disbarment, unless there is clear and convincing evidence of substantial mitigating

factors. Id. at 629; In re Hummel, 839 N.W.2d 78, 81 (Minn. 2013); In re Jones, 834

N.W.2d 671, 681 (Minn. 2013). The referee found that no mitigating factors were

present.

       We have ordered disbarment even when the amount of misappropriation was

relatively small. For example, we disbarred an attorney for misappropriating $1,000,

forging a client’s endorsement on a settlement check, failing to cooperate with the

Director, and neglecting client matters. In re Swokowski, 796 N.W.2d 317, 319-26

                                             9
(Minn. 2011).     We also have disbarred an attorney for misappropriating $2,000,

neglecting client matters, mismanaging his trust account, failing to appear at hearings,

violating a court order, and failing to cooperate during the disciplinary investigation. In

re De Rycke, 707 N.W.2d 370, 374-76 (Minn. 2006). And we have disbarred an attorney

for misappropriating $4,000, charging clients for services that were not performed,

forging a client’s name on a settlement check, and making misrepresentations to the

Director and the DEC. In re Randall, 562 N.W.2d 679, 683 (Minn. 1997).

       Repeated violations of court orders may be an independent ground for disbarment.

In re Moe, 851 N.W.2d 868, 872 (Minn. 2014) (“Moe failed to respond promptly to

discovery requests and comply with court orders. Such repeated failure to comply with

court orders is itself a ground for disbarment.”). Noncooperation with the disciplinary

process, when it exists in connection with other misconduct, “increases the severity of the

disciplinary sanction.” In re Nelson, 733 N.W.2d 458, 464 (Minn. 2007). Moreover,

based on the variety and multitude of Rambow’s misconduct, viewed as a whole, the

cumulative weight of Rambow’s misconduct supports a severe sanction.            See In re

Oberhauser, 679 N.W.2d 153, 160 (Minn. 2004) (“[T]he cumulative weight and severity

of multiple disciplinary rule violations may compel severe discipline even when a single

act standing alone would not have warranted such discipline.”).

       Next, we consider the harm to the public and the legal profession, including “the

number of clients harmed [and] the extent of the clients’ injuries.” In re Coleman, 793

N.W.2d 296, 308 (Minn. 2011) (quoting Randall, 562 N.W.2d at 683). Rambow’s

extensive misconduct resulted in significant harm to clients, the public, and the legal

                                            10
profession. At least 23 client matters were involved in this disciplinary action, and each

of these clients was harmed by Rambow’s misconduct. For example, in the H.R. matter,

which involved a child’s injury from a dog bite, Rambow violated the court’s order to

produce discovery responses and “could not explain his failure to comply.” The district

court dismissed the case “due to [Rambow’s] failure to prosecute the matter.” Similarly,

Rambow’s misconduct in the W.S. matter, which included failing to appear for

depositions and making a misrepresentation to an arbitrator, contributed to a dismissal.

In another personal injury matter, Rambow referred his client, M.P., to a doctor, J.B.

After M.P. became “dismayed” with J.B. and filed a complaint, Rambow submitted to a

Medical Review Board an affidavit in support of the doctor that disparaged his client,

M.P.

       In addition, several of Rambow’s personal injury clients faced significant unpaid

medical bills.   For example, after Rambow received medical reimbursement checks

totaling $4,117.24 from L.S.’s insurer, Rambow (or someone at his direction) endorsed

and deposited the funds into Rambow’s trust account without L.S.’s knowledge or

authority. Although Rambow’s staff claimed that the checks were used to pay L.S.’s

medical bill, no such payment was made. Because the insurance proceeds were not used

to pay the medical bill, L.S. became personally responsible for paying the expense.

Similarly, in the N.O. matter, Rambow or his staff forged the endorsements on medical

reimbursement checks from N.O.’s insurer. Rambow then misappropriated the funds

from the checks, which were intended to pay for N.O.’s medical treatment.



                                           11
      Also, two aggravating factors are present: Rambow’s lack of any remorse or

recognition of his wrongful conduct and his significant legal experience comprising

nearly 30 years of practice.22 See Harrigan, 841 N.W.2d at 630 (stating that “substantial

experience as a lawyer” and “fail[ure] to recognize the wrongful nature of [the]

misconduct” are aggravating factors); In re Rebeau, 787 N.W.2d 168, 176 (Minn. 2010)

(“[L]ack of remorse also constitutes an aggravating circumstance.”). Rambow did not

allege and prove any mitigating factors. See Hummel, 839 N.W.2d at 82 (“The attorney

against whom discipline is sought bears the burden to allege and prove mitigating

circumstances.”).

      In light of the nature and cumulative weight of Rambow’s misconduct; the

significant harm he caused to his clients, the public, and the legal profession; the




22
       The referee also found Rambow’s commission of “multiple” and “repeated” acts
of misconduct to be an aggravating factor. Although we recognized this aggravating
factor in the past, In re Ulanowski, 800 N.W.2d 785, 802 (Minn. 2011) (“Committing
multiple acts of misconduct over a long period of time is an aggravating factor.”); In re
Isaacs, 451 N.W.2d 209, 212 (Minn. 1990) (concluding that “repeated and numerous
professional violations” was an aggravating factor), we recently clarified that generally
we account for the commission of multiple acts of misconduct when considering the
cumulative weight of disciplinary violations. In re Fru, 829 N.W.2d 379, 390 n.7 (Minn.
2013). Accordingly, we no longer recognize multiple acts (or a “pattern” or “repetition”)
of misconduct as an aggravating factor because that would “overlap with our
consideration of the cumulative weight” of the misconduct. Id. For this reason, we also
do not rely on several other aggravating factors listed by the referee, such as Rambow’s
“fail[ure] to correct the problems with his trust account books and records,” his
“misrepresentations during the disciplinary investigations,” and the “significant harm” he
caused. See In re O’Brien, 809 N.W.2d 463, 466 n.9 (Minn. 2012) (“We caution referees
not to rely on the same acts . . . to support both a finding of attorney misconduct and the
existence of an aggravating factor.”).


                                            12
aggravating factors addressed above; and the absence of any mitigating factors, the

appropriate sanction is disbarment.

       Accordingly, we order that:

       1.     Respondent Paul Roland Rambow is disbarred from the practice of law in

the State of Minnesota, effective upon the date of filing of this opinion.

       2.     Rambow shall comply with Rule 26, RLPR (requiring notice of disbarment

to clients, opposing counsel, and tribunals).

       3.     Rambow shall pay $900 in costs pursuant to Rule 24, RLPR.




                                                13